Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (Suwa) (US 2008/0106569 A1) in view of Miyabata et al. (Miyabata) (US 5,418,574).
Regarding claim 1, Suwa discloses an apparatus (e.g., figure 1A) comprising: 
 	a scanner that scans an image of an original document and generates image data (e.g., A reading unit 14 having a CCD corresponds to the reading apparatus 34 in FIG. 1B, reads the original image, and outputs analog luminance data of red (R), green (G), and blue (B). The reading unit 14 may have a contact type image sensor (CIS) in place of the CCD. If the MFP apparatus 1 has the ADF 31 as illustrated in FIGS. 1A and 1B, since order sheets can be continuously read, paragraph 49); and 
one or more controllers (e.g., CPU 11, figure 2) that:  
execute color reduction processing of quantizing color of the generated image data (e.g., it is proper to binarize the data by a quantizing method such as an error diffusion or the like. Thus, the data is converted into the data format in which the printer can record the data. The recording operation is executed based on the data format and the image is formed, paragraph 67); 
Suwa does not specifically disclose execute an edge detection process for detecting one or more edge pixels indicating an edge portion of an image based on the image data having the quantized color; and 
change a pixel value of an edge pixel detected by the edge detection process,
wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to decrease a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a highest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process, and 
wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to increase a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a lowest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process.
Miyabata discloses execute an edge detection process for detecting one or more edge pixels indicating an edge portion of an image based on the image data having the quantized color (e.g., The leading edge detector 2 detects the leading edge n1 of the boundary by the use of the luminance signal. At the leading edge n1, the luminance value starts to increase or decrease for two or more continuous pixels in the horizontal direction of the image.(9) The trailing edge detector 3 detects the trailing edge n2 of the boundary by the use of the luminance signal. At the trailing edge, the continuous increase or decrease in the luminance value ends, column 5, line 52- column 6, line 11); and 
change a pixel value of an edge pixel detected by the edge detection process (e.g., The leading edge detector 2 detects the leading edge n1 of the boundary by the use of the luminance signal. At the leading edge n1, the luminance value starts to increase or decrease for two or more continuous pixels in the horizontal direction of the image, 8),
wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to decrease a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a highest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process (e.g.,  The trailing edge detector 3 detects the trailing edge n2 of the boundary by the use of the luminance signal. At the trailing edge, the continuous increase or decrease in the luminance value ends, 9), and 
wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to increase a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a lowest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process (e.g., The leading edge color difference corrector 4 detects a pixel position k1, from which an increase or decrease in the color difference value begins. The leading edge color difference corrector 4 also changes the color difference value for at least a portion between pixel position k1 and the leading edge n1. Pixel k1 is located before the leading edge n1, specifically between a pixel position n1-a, at which a little change in the luminance values is observed from the luminance value at the leading edge n1, and the leading edge n1, 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa to include execute an edge detection process for detecting one or more edge pixels indicating an edge portion of an image based on the image data having the quantized color; and 
change a pixel value of an edge pixel detected by the edge detection process,
wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to decrease a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a highest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process, and wherein, in a case where the pixel value of the edge pixel which has been detected by the edge detection process is a pixel value changed by the color reduction processing to increase a luminance, the one or more controllers changes the pixel value of the edge pixel which has been detected by the edge detection process to a pixel value of a pixel having a lowest luminance among pixels surrounding the edge pixel which has been detected by the edge detection process as taught by Miyabata. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa by the teaching of Miyabata to have better image quality.

Regarding claim 2, Miyabata discloses wherein the one or more controllers determine, for each of the detected one or more edge pixels indicating the edge portion of the image based on the image data having the quantized color, whether a change to a lower luminance or a change to a higher luminance is made by the color reduction processing (e.g., The leading edge color difference corrector 4 detects a pixel position k1, from which an increase or decrease in the color difference value begins. The leading edge color difference corrector 4 also changes the color difference value for at least a portion between pixel position k1 and the leading edge n1. Pixel k1 is located before the leading edge n1, specifically between a pixel position n1-a, at which a little change in the luminance values is observed from the luminance value at the leading edge n1, and the leading edge n1, column 5, line 61 – column 6, line 2).  

3. (currently amended) The apparatus according to claim 2, wherein the one or more controller performs determination by comparing a pixel value of an edge pixel indicating an edge portion of an image based on image data before the color reduction processing is executed, and a pixel value of the detected edge pixel indicating an edge portion of an image based on image data after the color reduction processing is executed (e.g., When step s55 returns TRUE, the new incline flag obtained in step s56 is compared with the old incline flag stored in step s52. If the new and old incline flags are identical, the process loops back to step s53 to further determine if the increase or decrease in luminance value continues at the next pixel. If the old and new flags are different, it is known that the continuous increase or decrease in the luminance value has stopped, and the position of the current process pixel x is defined as the trailing edge point n2, column 14, lines 4-13).  

Regarding claim 6, Suwa discloses wherein, in a case where the pixel value of the detected edge pixel is a pixel value changed by the color reduction processing to decrease the luminance, the one or more controllers changes the pixel value of the detected edge pixel to a pixel value of a pixel having a highest luminance among 5 x 5 pixels except for the detected edge pixel at center (e.g.,  The edge emphasis correction is again arithmetically operated so that the concentration whose total ink amount is small is obtained in a portion adjacent to the concentration whose total ink amount is large. However, according to such control, since it is necessary to retry the arithmetic operation for the edge emphasis correction, paragraph 83; and in paragraph 74, Suwa disclosing in the embodiment, since the range of about six pixels is assumed to be the reading range, a reference area of (7.times.7) pixels is used. It is desirable to properly set the reference area according to performance of the image pickup element such as the number of pixels of the image pickup element on which one pixel on the original image influences, spot diameter, the number of blur pixels, MTF, or the like (which is including 5x5 pixels), and 
 	wherein, in a case where the pixel value of the detected edge pixel is the pixel value changed by the color reduction processing to increase the luminance, the one or more controller changes the pixel value of the detected edge pixel to a pixel value of a pixel having a lowest luminance among 5 x 5 pixels except for the detected edge pixel at center (e.g., a maximum luminance value and a minimum luminance value of the pixels arranged in the edge direction among the pixels in a predetermined range around the target pixel as a center are obtained and the minimum luminance value is approximately used as a luminance of the pixel obtained after the edge emphasis correction, paragraph 83, 79).  
	Regarding claim 7, claim 7 is a method claim with limitations similar of limitations of claim 1. Therefore claim 7 is rejected as set forth above as claim 1.
Regarding claim 8, claim 8 is a method claim with limitations similar of limitations of claim 2. Therefore claim 8 is rejected as set forth above as claim 2.
Regarding claim 9, claim 9 is a method claim with limitations similar of limitations of claim 3. Therefore claim 9 is rejected as set forth above as claim 3.
Regarding claim 12, claim 12 is a method claim with limitations similar of limitations of claim 6. Therefore claim 12 is rejected as set forth above as claim 6.
Regarding claim 13, claim 13 is a non-transitory computer-readable storage medium claim with limitations similar of limitations of claim 1. Therefore claim 13 is rejected as set forth above as claim 1.
Regarding claim 14, claim 14 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 2. Therefore claim 14 is rejected as set forth above as claim 2.
Regarding claim 15, claim 15 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 2. Therefore claim 14 is rejected as set forth above as claim 2.
Regarding claim 18, claim 18 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 6. Therefore claim 18 is rejected as set forth above as claim 6.

Claims 4-5, 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (Suwa) (US 2008/0106569 A1) in view of Miyabata et al. (Miyabata) (US 5,418,574) as applied to claim 1 above, and further in view of Abe (US 2003/0179419 A1).
 	Regarding claims 4 and 5, Suwa and Miyabata do not specifically disclose further comprising a transmitter, wherein the one or more controllers compress the image data in which the pixel value of the detected edge pixel is changed, and wherein the transmitter transmits the compressed image data.  
	Abe discloses further comprising a transmitter, wherein the one or more controllers compress the image data in which the pixel value of the detected edge pixel is changed, and wherein the transmitter transmits the compressed image data (e.g., he image compression/decompression unit 140 performs various compression/decompression processes such as a JPEG (Joint Photographic Experts Group) process for the multivalued image data, and JBIC (Joint Bi-level Image experts Group), MMR (Modified Modified READ) and MH (Modified Huffman) processes for the binary image data. A PCT bridge 130 is a bus bridge which is used to convert data between the system bus 107 and a later-described PCI bus 109, and a bus arbiter 160 performs bus arbitration for PCI devices connected to the PCI bus 109, paragraph 35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa and Miyabata to include comprising a transmitter, wherein the one or more controllers compress the image data in which the pixel value of the detected edge pixel is changed, and wherein the transmitter transmits the compressed image data as taught by Abe. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa and Miyabata by the teaching of Abe to have better image quality.
	Regarding claim 10 and 11, claims 10 and 11 are a method claim with limitations similar of limitations of claims 4 and 5. Therefore claims 10 and 11 are rejected as set forth above as claims 4 and 5.
Regarding claim 16 and 17, claims 16 and 17 are a non-transitory computer- readable storage medium claims with limitations similar of limitations of claims 4 and 5. Therefore claims 16 and 17 are rejected as set forth above as claims 4 and 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672